EXHIBIT 10.1

THIRD AGREEMENT TO AMEND THE RECAPITALIZATION SUPPORT AGREEMENT

THIS THIRD AMENDMENT is made as of this 11th day of January, 2011.

WHEREAS, (a) Angiotech Pharmaceuticals, Inc. (“Angiotech”), (b) the entities
listed in Schedule A (together with Angiotech, the “Companies” and each a
“Company”), and (c) each of the other Consenting Noteholders party hereto, each
Consenting Noteholder being a holder of and/or investment advisor or manager
with investment discretion over Subordinated Notes, executed a Recapitalization
Support Agreement dated as of October 29, 2010 concerning the principal aspects
of a Recapitalization of the Companies (as amended by the First Amendment and
the Second Amendment, the “Support Agreement”);

AND WHEREAS, pursuant to Section 16(n) of the Support Agreement, the Support
Agreement may be modified, amended or supplemented as to any matter by an
instrument in writing signed by the Companies and Consenting Noteholders that
represent not less than a majority of the aggregate principal amount of
Subordinated Notes;

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed an Agreement to Amend
the Recapitalization Support Agreement dated as of November 29, 2010 (the “First
Amendment”);

AND WHEREAS, Consenting Noteholders representing not less than a majority of the
aggregate principal amount of Subordinated Notes executed a Second Agreement to
Amend the Recapitalization Support Agreement dated as of December 15, 2010 (the
“Second Amendment”);

AND WHEREAS, the Companies and the Consenting Noteholders party to this third
amendment (the “Third Amendment”) wish to further amend the Support Agreement in
the manner set out in this Third Amendment;

AND WHEREAS, the Consenting Noteholders party to the Third Amendment
collectively hold and/or exercise investment discretion over not less than a
majority of the aggregate principal amount of outstanding Subordinated Notes;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Companies and the Consenting Noteholders
party hereto hereby agree as follows:

1. Capitalized Terms

Capitalized Terms that are used but not otherwise defined herein shall have the
meanings ascribed thereto in the Support Agreement.

2. Consenting Noteholders Party to this Third Amendment

Each Consenting Noteholder party to this Third Amendment hereby represents and
warrants, severally and not jointly, to each of the other parties to this Third
Amendment (and



--------------------------------------------------------------------------------

acknowledges that each of the other parties to this Third Amendment is relying
upon such representations and warranties) that as of the date hereof: (a) it
either (i) is the sole legal and beneficial owner of the principal amount of
Subordinated Notes disclosed to Goodmans as of such date, or (ii) has the
investment and voting discretion with respect to the principal amount of
Subordinated Notes disclosed to Goodmans as of such date; (b) it has the power
and authority to bind the beneficial owner(s) of such Subordinated Notes to the
terms of this Third Amendment; and (c) it has authorized and instructed Goodmans
to advise Angiotech, in writing, of the aggregate amount of Subordinated Notes
held by the Consenting Noteholders that are party to this Third Amendment.

3. Amendments to the Support Agreement

The Support Agreement is hereby amended as follows:

 

  (a) the reference to “January 11, 2011” in Section 5(d)(ii)(A) of the Support
Agreement is hereby deleted and replaced with “January 28, 2011”;

 

  (b) the reference to “December 23, 2010” in Section 5(r.1) of the Support
Agreement is hereby deleted and replaced with “January 14, 2011”;

 

  (c) the reference to “February 9, 2011” in Section 6(a) of the Support
Agreement is hereby deleted and replaced with “February 28, 2011”;

 

  (d) the reference to “February 9, 2011” in Section 6(b) of the Support
Agreement is hereby deleted and replaced with “February 28, 2011”;

 

  (e) the reference to “January 11, 2011” in Section 7(a)(i) of the Support
Agreement is hereby deleted and replaced with “January 28, 2011”;

 

  (f) the reference to “February 9, 2011” in Section 7(a)(ii) of the Support
Agreement is hereby deleted and replaced with “February 28, 2011”;

 

  (g) the reference to “January 11, 2011” in Section 10(a)(i) of the Support
Agreement is hereby deleted and replaced with “January 28, 2011”;

 

  (h) the reference to “January 11, 2011” in Section 10(a)(ii) of the Support
Agreement is hereby deleted and replaced with “January 28, 2011”; and

 

  (i) the reference to “December 31, 2010” in Section 10(a)(iii) of the Support
Agreement is hereby deleted and replaced with “January 18, 2011”.

4. Support Agreement to apply in full force and effect

Except as expressly modified by the terms of this Third Amendment, the terms and
conditions of the Support Agreement shall continue to apply in full force and
effect, unamended.

 

- 2 -



--------------------------------------------------------------------------------

5. Miscellaneous

 

  (a) This Third Amendment may be modified, amended or supplemented as to any
matter by an instrument in writing signed by the Companies and Consenting
Noteholders that represent not less than a majority of the aggregate principal
amount of Subordinated Notes.

 

  (b) This Third Amendment shall be governed by and construed in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein, without regard to principles of conflicts of law. Each of the parties
to this Third Amendment submits to the jurisdiction of the courts of the
Province of Ontario in any action or proceeding arising out of or relating to
this Third Amendment.

 

  (c) This Third Amendment may be signed in counterparts, each of which, when
taken together, shall be deemed an original. Execution of this Third Amendment
is effective if a signature is delivered by facsimile transmission or electronic
(e.g., pdf) transmission.

[The remainder of this page is intentionally left blank]

 

- 3 -



--------------------------------------------------------------------------------

This Third Amendment has been agreed and accepted on the date first written
above.

 

ANGIOTECH PHARMACEUTICALS, INC.

By:

 

/s/ K. Thomas Bailey

 

Name: K. Thomas Bailey

Title: Chief Financial Officer

 

AFMEDICA, INC.;

AMERICAN MEDICAL INSTRUMENTS HOLDINGS, INC.;

ANGIOTECH AMERICA, INC.;

ANGIOTECH BIOCOATINGS CORP.;

ANGIOTECH DELAWARE, INC.;

ANGIOTECH FLORIDA HOLDINGS, INC.;

ANGIOTECH PHARMACEUTICALS (US), INC.;

B.G. SULZLE, INC.;

MANAN MEDICAL PRODUCTS, INC.;

MEDICAL DEVICE TECHNOLOGIES, INC.;

NEUCOLL, INC.;

QUILL MEDICAL, INC.;

SURGICAL SPECIALTIES CORPORATION;

SURGICAL SPECIALTIES PUERTO RICO, INC.; and

SURGICAL SPECIALTIES UK HOLDINGS LIMITED

By:

 

/s/ K. Thomas Bailey

  Name: K. Thomas Bailey   Title: President



--------------------------------------------------------------------------------

 

ANGIOTECH INTERNATIONAL HOLDINGS CORP.; and

 

0741693 B.C. LTD.

By:

 

/s/ Jay Dent

 

Name: Jay Dent

Title: President